DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              JUMEL FILIAS,
                                Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D18-108

                              [June 21, 2018]

   Appeal of order denying 3.800 motion from the Circuit Court for the
Nineteenth Judicial Circuit, Martin County; Lawrence M. Mirman, Judge;
L.T. Case No. 432001CF000586A.

  Jumel Filias, Crawfordville, pro se.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Jeanine M.
Germanowicz, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., WARNER and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.